—Judgment, Supreme Court, Bronx County (Peter Benitez, J.), rendered June 17, 1997, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459; People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292). The court properly permitted elicitation of the facts underlying defendant’s arrest in Massachusetts, but not the fact that defendant had been arrested (see, People v Rodriguez, 38 NY2d 95,101). Furthermore, the court properly permitted elicitation of defendant’s use of an alias (see, People v Walker, supra, at 463). In any event, were we to find any error in the Sandoval ruling, we would find it to be harmless since the evidence of defendant’s guilt was overwhelming.
The record establishes that defendant waived his right to be present at sidebar discussions during jury selection.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Wallach, J. P., Rubin, Buckley, Friedman and Marlow, JJ.